               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


ROMAN A. BROWN,

          Petitioner,

v.                                       Civil Action No. 5:17CV181
                                                            (STAMP)
WARDEN, USP HAZELTON

          Respondent.


                    MEMORANDUM OPINION AND ORDER
                 AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE,
              OVERRULING PETITIONER’S OBJECTIONS AND
            DISMISSING CIVIL ACTION WITHOUT PREJUDICE

                          I.   Background

     The petitioner, Roman A. Brown, a federal inmate designated to

USP Hazelton in Bruceton Mills, West Virginia, filed a petition for

habeas corpus under 28 U.S.C. § 2241.   ECF No. 1.   In the petition,

the petitioner challenges the validity of his sentence from the

United States District Court for the Middle District of Louisiana,

Baton Rouge.   ECF No. 1 at 1.    The petitioner alleges that his

prior convictions for simple robbery are not qualifying predicates

under the Armed Career Criminal Act (“ACCA”), citing United States

v. Johnson, 599 U.S. 133 (2010) (“Johnson I”), Johnson v. United

States, 135 S. Ct. 2551 (2015) (“Johnson II”), and Mathis v. United

States, 136 S. Ct. 2243 (2016) for support.   Id. at 6; ECF No. 1-1

at 6-7.   Specifically, the petitioner alleges that pursuant to

Johnson I, his simple robberies do not qualify as “crimes of
violence” under the “force clause” of 18 U.S.C. § 924(e)(2)(B)(i),

citing United States v. Ervin, 198 F. Supp. 3d 1169, 1177 (D. Mont.

2016).     Id. at 8.    The petitioner states that the term “physical

force” “connotes an exertion strong enough to constitute power.

That is more force than is entailed in any intentional physical

contact, no matter how slight.” Id. (citing Ervin, 198 F. Supp. at

1177 (quotation marks omitted)).                Moreover, the petitioner claims

that    since   the   crime    of    simple      robbery    in    Louisiana   can   be

committed with less force than is required by Johnson I, his prior

convictions      cannot       stand        under    the     “force      clause”      of

§ 924(e)(2)(B)(i).        Id. at 9.         Further, the petitioner contends

that    since   the    “residual         clause”   of   §   924(e)(2)(B)(ii)        was

invalidated in Johnson II, his prior convictions for Louisiana

simple robbery cannot be used to enhance his sentence under the

ACCA.     Id.   Specifically, the petitioner states that without the

ACCA enhancement, his statutory maximum sentence is ten years of

imprisonment.     Id.     For relief, the petitioner requests that this

Court grant his petition, vacate his sentence and grant him release

(as his time served has been more than ten years).                     Id.

        The respondent then filed a motion to dismiss for lack of

jurisdiction (ECF No. 10) and a memorandum in support (ECF No. 11).

In support of the motion to dismiss, the respondent asserts that

the petitioner’s petition should be dismissed since the petitioner

cannot    demonstrate     that      28    U.S.C.   §    2255     is   inadequate    and


                                            2
ineffective to challenge the legality of his sentence.        ECF No. 11

at 6.    Specifically, the respondent states that the petitioner is

not challenging his conviction, but his sentence; therefore, the

standard established in In re Jones, 226 F.3d 328, 333-34, does not

apply and the Court must review the petitioner’s challenge under

United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018).             The

respondent then contends that the petitioner cannot meet the second

prong of the Wheeler test, namely that the settled substantive law

changed and was deemed to apply retroactively on collateral review.

Id. at 11.    Specifically, the respondent asserts that Mathis and

Johnson I did not announce a substantive change in the law deemed

to apply retroactively on collateral review.            Id.   at 12-13.

Moreover, the respondent indicates that the United States Supreme

Court has held that even though the residual clause is void for

vagueness, the force clause and the enumerated crimes clause of

§ 924(e)(2)(B) remain valid as defining the scope of the predicate

felonies under the ACCA.   Id. at 13-15.

        The petitioner then filed a response to the respondent’s

motion to dismiss.    ECF No. 13.       In his response, the petitioner

states that the retroactively applicable change in law identified

in his petition is Johnson II.      Id. at 3.     The petitioner states

that the United States Court of Appeals for the Fifth Circuit held

in his direct appeal that the petitioner’s prior convictions for

simple robbery fell under the “force clause” of § 924(e); however,


                                    3
that decision was before Johnson I and Johnson II were decided.

Id. at 2. The petitioner states that the Fifth Circuit’s denial to

grant the petitioner a second or successive § 2255 based on Johnson

II, which was decided before Mathis, was error that demonstrates

§ 2255’s ineffectiveness.    Id.       The petitioner reiterates that

since the simple robberies can be committed without threat of force

or use of force, those offenses cannot stand under the “force

clause” of § 924(e).    Id. at 5.        The petitioner asserts that

because the law has substantively changed, the petitioner is able

to proceed under the savings clause.      Id.

     The respondent filed a reply to the petitioner’s response.

ECF No. 14.    In the reply, the respondent maintains that the

petitioner cannot meet the conditions under Wheeler.       Id. at 1.

The respondent states that Johnson II is inapplicable and that the

petitioner also fails to meet the third prong under Wheeler, namely

that the petitioner is unable to meet the gate-keeping provisions

of § 2255(h)(2) for second or successive motions.      Id. at 2-5.

     United States Magistrate Judge James P. Mazzone then entered

a report and recommendation (ECF No. 15) and the petitioner timely

filed objections (ECF No. 16).     In his objections, the petitioner

maintains that Johnson II is a substantive change in law that is

retroactively applicable to cases on collateral review.     Id. at 3.

The petitioner states that although the petitioner was sentenced

under the “force clause” of the ACCA, there have been several


                                   4
substantive changes in the law that erode the Fifth Circuit’s

holding that the petitioner’s prior convictions for simple robbery

fell under the “force clause” of § 924(e), citing Johnson I,

Johnson II, and Mathis.           Id. at 4.     The petitioner states that

after Johnson I, the petitioner’s simple robberies do not qualify

as “crimes of violence” under the “force clause” of the ACCA.                  Id.

at 4-5. The petitioner then states that in Johnson II, the Supreme

Court   found     that    the   residual    clause   of    §    924(e)(2)(B)   was

unconstitutionally vague and could not be used to enhance a

sentence    under    the    ACCA;    therefore,      the   petitioner’s       prior

convictions for simple robbery cannot be used to enhance his

sentence.    Id. at 5-6.        Moreover, the petitioner contends that he

has met the third prong under the Wheeler test since the Fifth

Circuit denied him permission to file a second or successive

petition on August 23, 2016, which was prior to Welch, 136 S. Ct.

1257 (2016) and Mathis.          Id. at 5-6.      Therefore, in erroneously

denying     the     petitioner’s     application,         the    petitioner     has

demonstrated why § 2255 is inadequate or ineffective.                 Id.

     The respondent then filed a response to the petitioner’s

objections.       ECF No. 17.     In the response, the respondent states

that the magistrate judge was correct in determining that the

petitioner failed to satisfy either the second or third prongs of

Wheeler, and that the Court is without jurisdiction to consider the

§ 2241 petition.         Id. at 1.


                                        5
     For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be affirmed and

adopted in its entirety.

                          III.    Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.           As to those findings to which

objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”         28

U.S.C. § 636(b)(1)(A).

                            IV.    Discussion

     This Court has conducted a de novo review of the portion of

the magistrate judge’s report and recommendation and finds that the

magistrate judge’s report and recommendation should be affirmed and

adopted in its entirety.

     First,   the   magistrate     judge    correctly   found   that   the

petitioner has failed to satisfy either the second or third prongs

of Wheeler.   Id. at 9.     Specifically, in Johnson II, the Supreme

Court held that the residual clause of § 924(e)(2)(B)(ii) was void

for vagueness, thereby invalidating any increased sentence imposed

under that subsection.     In Welch v. United States, 136 S. Ct. 1257


                                     6
(2016), the Supreme Court held that its decision in Johnson II was

retroactive and provided that any prisoner who was sentenced under

the residual clause of the ACCA could file a § 2255 petition to

seek relief. Id. at 10. However, the petitioner was not sentenced

under the residual clause of the ACCA, but was sentenced under the

“force clause” of § 924(e)(2)(B)(I) and that is why the Fifth

Circuit found that Johnson II was inapplicable to his case.      Id.

     Second, the magistrate judge properly found that Mathis does

not represent a substantive change in the law.        Mathis sets a

procedural rule that has not been made retroactive on collateral

review.

     For those reasons, this Court upholds the magistrate judge’s

recommendation that the respondent’s motion to dismiss (ECF No. 10)

be granted and that the petitioner’s petition (ECF No. 1) be denied

and dismissed without prejudice.     Id. at 11.   In so ruling, this

Court overrules the petitioner’s objections (ECF No. 16).

                          V.   Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 15) is hereby AFFIRMED and ADOPTED

in its entirety.   Accordingly, the respondent’s motion to dismiss

(ECF No. 10) is GRANTED, the petitioner’s petition for writ of

habeas corpus under 28 U.S.C. § 2241 (ECF No. 1) is DENIED and

DISMISSED WITHOUT PREJUDICE, and the petitioner’s objections (ECF

No. 16) are OVERRULED.


                                 7
     It is further ORDERED that this case be DISMISSED and STRICKEN

from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.     Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    October 16, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                  8
